DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srivastava (CN 110352398 A, Published October 18, 2019).
As to claim 22, Srivastava discloses an input sensing device, comprising: 
an input sensing unit including driving electrodes and sensing electrodes (Srivastava at Fig. 1, touch panel 110 with transmission lines TX and receiving lines RX); 
a driving signal generator configured to provide driving signals to the driving electrodes (Srivastava at Fig. 1, transmitter 130); 
analog front-ends configured to receive sensing signals depending on the driving signals from the sensing electrodes (Srivastava at Figs. 1-2, analog front ends 115 in receivers 120); and 

wherein each of the analog front-ends generates complementary first and second differential signals by:  differentially amplifying a first sensing signal and a second sensing signal that are provided from two sensing electrodes of the sensing electrodes (Srivastava at Figs. 1-2, amplifier 122); 
extracting a first output signal and a second output signal that correspond to the touch input from the first and second differential signals (Srivastava at Figs. 1-2, amplifier 122); and 
providing the first output signal and the second output signal to an analog-to-digital converter (Srivastava at Fig. 1, ADC 135).
As to claim 23, Srivastava discloses the input sensing device according to claim 22, wherein: 
each of the analog front-ends comprises a charge amplifier configured to output the first and second differential signals by differentially amplifying the first sensing signal and the second sensing signal (Srivastava at Figs. 1-2, amplifier 122 is depicted as a differential integrating type amplifier); and 
the charge amplifier is configured to output the first differential signal through a first output terminal by differentially amplifying the first sensing signal applied through a first input terminal and the second sensing signal applied through a second input terminal (Srivastava at Figs. 1-2, RX1 is connected to inverting input while RX2 is connected to non-inverting input of amplifier 122), and to 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (CN 110352398 A, Published October 18, 2019) in view of Yuan (US 2020/0285368 A1, Filed as PCT/CN2019/077437 on March 8, 2019).
As to claim 1, Srivastava discloses a display device, comprising: 
a display panel including pixels that emit light on a frame basis (Srivastava at highlighted portion discloses “a touch panel (also referred to as touch screen) comprises a cover on the display of a touch sensor grid (array). touch sensor may use capacitive sensing, wherein by detecting the capacitance of the sensor caused by the user's finger (e.g., mutual capacitance and/or self-capacitance) is changed to detect the finger of the user”);1 

a driving signal generator configured to provide driving signals to the driving electrodes (Srivastava at Fig. 1, transmitter 130);; 
analog front-ends configured to receive sensing signals depending on the driving signals from the sensing electrodes (Srivastava at Figs. 1-2, analog front ends 115 in receivers 120); and 
a signal processor configured to detect touch input, based on differential output values of the analog front-ends (Srivastava at Fig. 1, processing engine 140).
Srivastava does not disclose that the driving signal generator provides the driving signals to the driving electrodes while avoiding a period in which a pulse of a vertical synchronization signal defining a start of the frame is generated.
However Yuan does disclose that the driving signal generator provides the driving signals to the driving electrodes while avoiding a period in which a pulse of a vertical synchronization signal defining a start of the frame is generated (Yuan at Figs. 3, 5, in particular).
Srivastava discloses a base touchscreen device upon which the claimed invention is an improvement.  Yuan discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Srivastava the teachings of Yuan for the predictable result of improving sensitivity of touch detection (Yuan at ¶ [0003]-[0004]).
As to claim 2, the combination of Srivastava and Yuan discloses the display device according to claim 1, wherein the driving signal generator stops supply of the driving signals in the period in which the pulse of the vertical synchronization signal is generated (Srivastava at Figs. 3, 5, in particular). 
Srivastava discloses a base touchscreen device upon which the claimed invention is an improvement.  Yuan discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Srivastava the teachings of Yuan for the predictable result of improving sensitivity of touch detection (Yuan at ¶ [0003]-[0004]).
As to claim 3, the combination of Srivastava and Yuan discloses the display device according to claim 1, wherein: the driving signals are synchronized with the vertical synchronization signal (Yuan at Figs, 3, 5, in particular); and 
the driving signal generator simultaneously provides the driving signals to the sensing electrodes (Srivastava at Fig. 1).
Srivastava discloses a base touchscreen device upon which the claimed invention is an improvement.  Yuan discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Srivastava the teachings of Yuan for the predictable result of improving sensitivity of touch detection (Yuan at ¶ [0003]-[0004]).
As to claim 4, the combination of Srivastava and Yuan discloses the display device according to claim 1, wherein each of the driving signals has a sine wave shape, 
Srivastava discloses a base touchscreen device upon which the claimed invention is an improvement.  Yuan discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Srivastava the teachings of Yuan for the predictable result of improving sensitivity of touch detection (Yuan at ¶ [0003]-[0004]).
As to claim 8, the combination of Srivastava and Yuan discloses the display device according to claim 4, wherein a period in which each of the driving signals has the reference value coincides with the period in which the pulse of the vertical synchronization signal is generated (Yuan at Figs. 3, 5, in particular).
Srivastava discloses a base touchscreen device upon which the claimed invention is an improvement.  Yuan discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Srivastava the teachings of Yuan for the predictable result of improving sensitivity of touch detection (Yuan at ¶ [0003]-[0004]).
As to claim 9, the combination of Srivastava and Yuan discloses the display device according to claim 1, wherein the driving signals have a square wave shape of a same phase (Srivastava at highlighted portion disclosing “one or more pieces of 
a period in which a pulse of the driving signals is generated does not overlap the period in which the pulse of the vertical synchronization signal is generated (Yuan at Figs. 1-3, TX does not overlap the Vsync period).
Srivastava discloses a base touchscreen device upon which the claimed invention is an improvement.  Yuan discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Srivastava the teachings of Yuan for the predictable result of improving sensitivity of touch detection (Yuan at ¶ [0003]-[0004]).
As to claim 10, the combination of Srivastava and Yuan discloses the display device according to claim 9, wherein: the period in which the pulse of the driving signals is generated partially overlaps a period in which a pulse of the horizontal synchronization signal is generated; and the horizontal synchronization signal defines the period in which the line image is output through the pixels included in the same line among the pixels (Yuan at Figs. 3, 5, in particular).
Srivastava discloses a base touchscreen device upon which the claimed invention is an improvement.  Yuan discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Srivastava the teachings of Yuan for the predictable result of improving sensitivity of touch detection (Yuan at ¶ [0003]-[0004]).
Claims 11, 12, 13, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava and Yuan as applied to claim 1 above, and in further view of Tan (US 2019/0324572 A1, Published October 24, 2019) and Park (US 2019/0339803 A1, Published November 7, 2019).
As to claim 11, the combination of Srivastava and Yuan discloses the display device according to claim 1, wherein each of the analog front-ends comprises: 
a charge amplifier configured to output complementary first and second differential signals by differentially amplifying a first sensing signal and a second sensing signal that are provided from two adjacent sensing electrodes, respectively, among the sensing electrodes (Srivastava at Figs. 1-2, amplifier 122 is depicted as a differential integrating type amplifier); 
a… filter configured to output a first filtered signal and a second filtered signal by filtering the first differential signal and the second differential signal, respectively (Srivastava at Figs. 1-2, amplifier 122 is configured as a filter).
The combination of Srivastava and Yuan does not disclose that its filter is a band pass filter.
However, Tan does disclose that its filter is a band pass filter (Tan at Figs, 1, 3, differential unit 151; ¶ [0037] discloses “For example, the differential charge amplifier forms a high pass filter to allow high frequency components to pass through the mutual capacitor Cm, but not limited thereto. It is possible that the differential charge amplifier is formed by a bandpass filter or other charge amplifiers.”).
The combination of Srivastava and Yuan discloses a base touch control device upon which the claimed invention is an improvement.  Tan discloses a comparable 
The combination of Srivastava, Yuan, and Tan does not disclose a mixer configured to output a first demodulated signal and a second demodulated signal by changing frequencies of the first filtered signal and the second filtered signal, respectively; a low pass filter configured to output a first output signal and a second output signal by filtering noise from each of the first demodulated signal and the second demodulated signal; and an analog-to-digital converter configured to output a differential output value corresponding to a difference between the first output signal and the second output signal.
However, Park does disclose a mixer configured to output a first demodulated signal and a second demodulated signal by changing frequencies of the first filtered signal and the second filtered signal, respectively (Park at Fig. 5, mixer 241); 
a low pass filter configured to output a first output signal and a second output signal by filtering noise from each of the first demodulated signal and the second demodulated signal (Park at Fig. 5, low pass filter 251); and 
an analog-to-digital converter configured to output a differential output value corresponding to a difference between the first output signal and the second output signal (Park at Fig. 5, analog-to-digital converter 261).

As to claim 12, the combination of Srivastava, Yuan, Tan, and Park discloses the display device according to claim 11, wherein the charge amplifier is a fully differential amplifier (Srivastava at Figs. 1-2).
As to claim 13, the combination of Srivastava, Yuan, Tan, and Park discloses the display device according to claim 12, wherein the charge amplifier is configured to output the first differential signal through a first output terminal by differentially amplifying the first sensing signal applied through a first input terminal and the second sensing signal applied through a second input terminal, and to output the second differential signal having a waveform in which a phase of the first differential signal is reversed through a second output terminal (Srivastava at Fig. 1-2, amplifier 122 is depicted having differential outputs which necessarily have opposite phase).
As to claim 14, the combination of Srivastava, Yuan, Tan, and Park discloses the display device according to claim 11, further comprising a distribution circuit disposed between at least some of the sensing electrodes and the analog front-ends, respectively, and providing each of the sensing signals provided from at least some of 
The combination of Srivastava, Yuan, and Tan discloses a base touch input device upon which the claimed invention is an improvement.  Park discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Srivastava, Yuan, and Tan the teachings of Park for the predictable result of canceling out common-mode noise by using a differential sensing technique (Park at ¶ [0005]).
As to claim 15, the combination of Srivastava, Yuan, Tan, and Park discloses the display device according to claim 11, further comprising a negative capacitor coupled to each of the analog front-ends (Srivastava at Figs. 1-2, parasitic capacitance to ground (i.e. self-capacitance) at the caused by sense lines RXn at the input to AFE 120 is well-known in the art and necessarily present).
Claims 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava and Yuan as applied to claim 1 above, and in further view of Park (US 2019/0339803 A1, Published November 7, 2019).
As to claim 16, the combination of Srivastava and Yuan discloses the display device according to claim 1.
The combination does not disclose that wherein each of the analog front-ends comprises:  a multiplexer configured to select two sensing signals among sensing signals provided from three adjacent sensing electrodes among the sensing electrodes; a charge amplifier configured to output complementary first and second differential 
However, Park does disclose that each of the analog front-ends comprises: 
a multiplexer configured to select two sensing signals among sensing signals provided from three adjacent sensing electrodes among the sensing electrodes (Park at Fig. 5, multiplexers 213-214 have two outputs two sensing signals to charge amplifier 222 while receiving sensing signals from C(n,2), C(n,3), and C(n,4) which are adjacent); 
a charge amplifier configured to output complementary first and second differential signals by differentially amplifying the two sensing signals selected from the sensing signals (Park at Fig. 5, charge amplifiers 221, 222, etc.); 
a band pass filter configured to output a first filtered signal and a second filtered signal by filtering the first differential signal and the second differential signal, respectively (Park at Fig. 5, charge amplifiers 221, 222, etc.);2 

a low pass filter configured to output a first output signal and a second output signal by filtering noise from each of the first demodulated signal and the second demodulated signal (Park at Fig. 5, low pass filter 251); and 
an analog-to-digital converter configured to output a differential output value corresponding to a difference between the first output signal and the second output signal (Park at Fig. 5, ADC 261).
The combination of Srivastava, Yuan, and Tan discloses a base touch input device upon which the claimed invention is an improvement.  Park discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Srivastava, Yuan, and Tan the teachings of Park for the predictable result of canceling out common-mode noise by using a differential sensing technique (Park at ¶ [0005]).
As to claim 17, the combination of Srivastava, Yuan, and Park discloses the display device according to claim 16, wherein: the multiplexer selects the first sensing signal and the second sensing signal among the sensing signals in a first period, and selects the second sensing signal and a third sensing signal among the sensing signals in a second period different from the first period; and the first to third sensing signals are provided from the three sensing electrodes, respectively (Park at Fig. 5).

As to claim 18, the combination of Srivastava, Yuan, and Park discloses the display device according to claim 17, wherein each of the analog front-ends further comprises a negative capacitor coupled to each of input terminals of the multiplexer (Srivastava at Figs. 1-2, parasitic capacitance to ground (i.e. self-capacitance) at the caused by sense lines RXn at the input to AFE 120 is well-known in the art and necessarily present).
Claims 19, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava and Yuan as applied to claim 1 above, and in further view of Kim (US 2019/0103443 A1, Published April 4, 2019).
As to claim 19, the combination of Srivastava and Yuan discloses the display device according to claim 1.
The combination does not disclose that the display panel comprises:  a base layer; a light-emitting element formed on the base layer to constitute each of the pixels; and a thin-film encapsulation layer configured to cover the light-emitting element, wherein the input sensing unit is directly formed on the thin-film encapsulation layer.
However, Kim does disclose that the display panel comprises: 

a light-emitting element formed on the base layer to constitute each of the pixels (Kim at Fig. 5, DP_OLED); and 
a thin-film encapsulation layer configured to cover the light-emitting element (Kim at Fig. 5, TFE), 
wherein the input sensing unit is directly formed on the thin-film encapsulation layer (Kim at Fig. 5, ISU is formed on TFE).
The combination of Srivastava and Yuan discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify, substitute, or add to the combination of Srivastava and Yuan the teachings of Kim for the predictable result of providing an OLED based display device to display images (Kim at Figs. 1, 5)
As to claim 20, the combination of Srivastava, Yuan, and Kim discloses the display device according to claim 19, wherein the input sensing unit comprises: 
a first conductive layer formed on the thin-film encapsulation layer (Kim at Fig. 5, ISU_CL1), and including a first pattern (Kim at Figs. 3-4); 
an insulating layer disposed on the first conductive layer (Kim at Fig. 5, ISU-IL1); and 
a second conductive layer disposed on the insulating layer (Kim at Fig. 5, ISU-IL2), and including a second pattern (Kim at Figs. 3-4), and 

The combination of Srivastava and Yuan discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify, substitute, or add to the combination of Srivastava and Yuan the teachings of Kim for the predictable result of providing an OLED based display device to display images (Kim at Figs. 1, 5).
As to claim 21, the combination of Srivastava, Yuan, and Kim discloses the display device according to claim 20, wherein each of the first pattern and the second pattern has a mesh structure (Kim at Figs. 3-4).
The combination of Srivastava and Yuan discloses a base touchscreen device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify, substitute, or add to the combination of Srivastava and Yuan the teachings of Kim for the predictable result of providing an OLED based display device to display images (Kim at Figs. 1, 5).
.



Claims 24, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (CN 110352398 A, Published October 18, 2019) in view of Tan (US 2019/0324572 A1, Published October 24, 2019) and Park (US 2019/0339803 A1, Published November 7, 2019).
As to claim 24, Srivastava discloses the input sensing device according to claim 23, wherein each of the analog front-ends comprises: 
a… filter configured to output a first filtered signal and a second filtered signal by filtering the first differential signal and the second differential signal, respectively (Srivastava at Figs. 1-2, amplifier 122 is configured as a filter); 
Srivastava does not disclose that its filter is a band pass filter.
However, Tan does disclose that its filter is a band pass filter (Tan at Figs, 1, 3, differential unit 151; ¶ [0037] discloses “For example, the differential charge amplifier forms a high pass filter to allow high frequency components to pass through the mutual capacitor Cm, but not limited thereto. It is possible that the differential charge amplifier is formed by a bandpass filter or other charge amplifiers.”).
Srivastava discloses a base touch control device upon which the claimed invention is an improvement.  Tan discloses a comparable touch control device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify, substitute, or add to Srivastava the teachings of Tan for the predictable result of providing a differential charge amplifier formed by a band pass filter (Tan at ¶ [0037]).
The combination of Srivastava and Tan does not disclose a mixer configured to output a first demodulated signal and a second demodulated signal by changing 
However, Park does disclose a mixer configured to output a first demodulated signal and a second demodulated signal by changing frequencies of the first filtered signal and the second filtered signal, respectively (Park at Fig. 5, mixer 241); and 
a low pass filter configured to output a first output signal and a second output signal by filtering noise from each of the first demodulated signal and the second demodulated signal (Park at Fig. 5, low pass filter 251).
The combination of Srivastava and Tan discloses a base touch input device upon which the claimed invention is an improvement.  Park discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Srivastava and Tan the teachings of Park for the predictable result of canceling out common-mode noise by using a differential sensing technique (Park at ¶ [0005]).
As to claim 25, the combination of Srivastava, Tan, and Park discloses the input sensing device according to claim 24, wherein each of the analog front-ends further comprises a multiplexer configured to select two sensing signals among sensing signals provided from three adjacent sensing electrodes among the sensing electrodes, and to provide the selected signals to the charge amplifier as the first sensing signal and the second sensing signal (Park at Fig. 5, multiplexers 213-214 have two outputs two 
The combination of Srivastava and Tan discloses a base touch input device upon which the claimed invention is an improvement.  Park discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Srivastava and Tan the teachings of Park for the predictable result of canceling out common-mode noise by using a differential sensing technique (Park at ¶ [0005]).
As to claim 26, the combination of Srivastava, Tan, and Park discloses the input sensing device according to claim 25, wherein each of the analog front-ends further comprises a negative capacitor coupled to each of input terminals of the multiplexer (Srivastava at Figs. 1-2, parasitic capacitance to ground (i.e. self-capacitance) at the caused by sense lines RXn at the input to AFE 120 is well-known in the art and necessarily present).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 5, none of the prior art found by the Examiner discloses the claimed aspects of:, wherein: the driving signals are asynchronous with a horizontal synchronization signal; the horizontal synchronization signal defines a period in which a line image is output through pixels included in a same line among the pixels; and a period in which each of the driving signals has the sine wave overlaps a period in which a pulse of the horizontal synchronization signal is generated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/15/2022







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Yuan at Figs. 3, 5, in particular.
        2 See Tan referenced in claim 11 for teaching that charge amplifier is arranged as band-pass filter.